Exhibit 10.1

Total System Services, Inc.

2017 Omnibus Plan

Effective April 27, 2017



--------------------------------------------------------------------------------

Contents

 

 

Section 1. Establishment, Purpose and Duration

     1  

Section 2. Definitions

     1  

Section 3. Administration

     6  

Section 4. Shares Subject to This Plan and Maximum Awards

     8  

Section 5. Eligibility and Participation

     11  

Section 6. Stock Options

     11  

Section 7. Stock Appreciation Rights

     13  

Section 8. Restricted Stock

     13  

Section 9. Restricted Stock Units

     15  

Section 10. Performance Shares

     16  

Section 11. Performance Units

     16  

Section 12. Other Stock-Based Awards and Cash-Based Awards

     17  

Section 13. Effect of Termination of Service

     18  

Section 14. Transferability of Awards and Shares

     18  

Section 15. Performance-Based Compensation and Compliance with Code
Section 162(m)

     19  

Section 16. Non-employee Director Awards

     21  

Section 17. Effect of a Change in Control

     22  

Section 18. Dividends and Dividend Equivalents

     24  

Section 19. Beneficiary Designation

     25  

Section 20. Rights of Participants

     25  

Section 21. Amendment and Termination

     26  

Section 22. General Provisions

     27  



--------------------------------------------------------------------------------

Total System Services, Inc.

2017 Omnibus Plan

Section 1. Establishment, Purpose and Duration

1.1     Establishment. Total System Services, Inc., a Georgia corporation,
establishes an incentive compensation plan to be known as the Total System
Services, Inc. 2017 Omnibus Plan, as set forth in this document. This Plan
permits the grant of various forms of equity- and cash-based awards. This Plan
shall become effective upon shareholder approval (the “Effective Date”) and
shall remain in effect as provided in Section 1.3. This Plan and each Award
granted hereunder are conditioned on and shall be of no force or effect until
this Plan is approved by the shareholders of the Company.

1.2     Purpose of this Plan. The purpose of this Plan is to foster and promote
the long-term financial success of the Company by (a) motivating superior
performance by means of performance-related incentives, (b) encouraging and
providing for the acquisition of an ownership interest in the Company by
Participants, and (c) enabling the Company to attract and retain qualified and
competent persons as employees of the Company and to serve as members of the
Board and whose judgment, interest and performance are required for the
successful operations of the Company.

1.3     Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years after the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.

1.4     Prior Plan. Effective as of the Effective Date, the Total System
Services, Inc. 2012 Omnibus Plan (the “Prior Plan”), will be frozen and no
further awards will be issued thereunder. Awards issued pursuant to the Prior
Plan shall remain outstanding and shall be administered in accordance with the
terms of the Prior Plan and applicable award agreements thereunder.

Section 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1     “Affiliate” shall mean any corporation or other entity (including, but
not limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee; provided
that with respect to a grant of Options or Stock Appreciation Rights under
Sections 6 and 7 respectively, “Affiliate” means any corporation or other entity
(including, but not limited to, a partnership or a limited liability company) in
which the Company has at least a 50% equity ownership.

2.2     “Award” means a grant under this Plan of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Cash-Based Awards or Other
Stock-Based Awards, in each case subject to the terms of this Plan.



--------------------------------------------------------------------------------

2.3     “Award Agreement” means a written or electronic agreement entered into
by the Company and a Participant, or a written or electronic statement issued by
the Company to a Participant, which in either case contains (either expressly or
by reference to this Plan or any subplan created hereunder) the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof. The Committee may provide for the use of
electronic, Internet or other non-paper Award Agreements, and the use of
electronic, Internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant (including, but not limited to, the use of
electronic signatures).

2.4     “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act and the terms
“Beneficial Ownership” and “Beneficially Own” shall have the corresponding
meanings.

2.5     “Board” means the Board of Directors of the Company.

2.6     “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Section 12.

2.7     A “Change in Control” means, except as may otherwise be provided in an
Award Agreement, the occurrence of any one of the following events:

(a) the acquisition by any Person (other than the Company or a Subsidiary or any
Company employee benefit plan (including its trustee)), of Beneficial Ownership,
directly or indirectly, of securities of the Company representing 30% or more of
the total number of shares of the Company’s then outstanding securities;

(b) individuals who, as of April 27, 2017, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds (2/3) of the
Directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets or stock of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the total number of shares of the
Company’s outstanding securities immediately prior to such Business Combination
Beneficially Own, directly or indirectly, more than fifty percent (50%) of the
total number of shares of the then outstanding securities of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership of the
total number of shares of the Company’s outstanding securities immediately prior
to such Business Combination, (ii) no Person (excluding any corporation
resulting from such Business Combination, or any employee benefit plan
(including its trustee) of the Company or such

 

2



--------------------------------------------------------------------------------

corporation resulting from such Business Combination) Beneficially Owns,
directly or indirectly, 30% or more of, respectively, the total number of shares
of the then outstanding securities of the corporation resulting from such
Business Combination except to the extent that such ownership existed prior to
the Business Combination and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination
were Directors of the Company immediately prior to the signing of the agreement
providing for such Business Combination.

Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment based upon a Change in
Control, then, solely for purposes of applying such change in the time or form
of payment provision, a Change in Control shall be deemed to have occurred upon
an event described in Section 2.7 only if the event would also constitute a
change in ownership or effective control of, or a change in ownership of a
substantial portion of the assets of, the Company under Code Section 409A.

A “Change of Control” shall not result from any transaction precipitated by the
Company’s insolvency, appointment of a conservator, or determination by a
regulatory agency that the Company is insolvent, nor from any transaction
initiated by the Company in regard to converting from a publicly traded company
to a privately held company.

2.8     “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.

2.9     “Commission” means the Securities and Exchange Commission.

2.10   “Committee” means the Compensation Committee of the Board or a
subcommittee thereof or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
this Plan that would otherwise be the responsibility of the Committee. Each
member of the Committee shall be (i) an independent director within the meaning
of the rules and regulations of the New York Stock Exchange (or such other
national securities exchange which is the principal market on which the Shares
are then traded), (ii) a non-employee director within the meaning of Exchange
Act Rule 16b-3, and (iii) an outside director for purposes of Code
Section 162(m).

2.11   “Company” means Total System Services, Inc., and any successor thereto as
provided in Section 22.21.

2.12   “Covered Employee” means a Participant designated by the Committee at or
prior to the time an Award is granted to him or her hereunder who is or is
likely to become a “covered employee” as defined in Code Section 162(m) and for
whom such Award has been designated as Performance-Based Compensation in
accordance with Section 15.

2.13   “Director” means any individual who is a member of the Board.

2.14   “Dividend Equivalent” has the meaning set forth in Section 18.

 

3



--------------------------------------------------------------------------------

2.15     “Effective Date” has the meaning set forth in Section 1.1.

2.16     “Employee” means any individual performing services for the Company or
a Subsidiary or Affiliate and designated as an employee of the Company, the
Affiliate or the Subsidiary on its payroll records. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate or Subsidiary as an independent contractor, a consultant
or an employee of an employment, consulting or temporary agency or any other
entity other than the Company, Affiliate or Subsidiary, without regard to
whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified, as a common-law employee of the
Company, Affiliate or Subsidiary during such period.

2.17     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

2.18     “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.19     “Fair Market Value” means, as applied to a specific date and unless
otherwise specified in an Award Agreement, the price of a Share that is equal to
the closing price of a Share on the New York Stock Exchange (“NYSE”) (or, on
such other national securities exchange that is the primary trading market for
the Shares, if Shares are not then listed on the NYSE) on the date of
determination, or if no sales of Shares shall have occurred on such exchange on
the date of determination, the closing price of the Shares on such exchange on
the most recent date on which the Shares were publicly traded. Notwithstanding
the foregoing, if Shares are not traded on any established stock exchange, the
Fair Market Value means the price of a Share as established by the Committee
acting in good faith based on a reasonable valuation method that is consistent
with the requirements of Code Section 409A and the regulations thereunder.

2.20     “Grant Date” means the date an Award to a Participant pursuant to this
Plan is approved by the Committee (or such later date as specified in such
approval by the Committee) or, in the case of an Award granted to a Non-employee
Director, the date on which such Award is approved by the Board (or such later
date as specified in such approval by the Board).

2.21     “Grant Price” means the per Share price established at the time of
grant of a SAR pursuant to Section 7.

2.22     “Incentive Stock Option” or “ISO” means an Award granted pursuant to
Section 6 that is designated as an Incentive Stock Option and that is intended
to meet the requirements of Code Section 422 or any successor provision.

2.23     “Non-employee Director” means a Director who is not an Employee.

2.24     “Nonqualified Stock Option” means an Award granted pursuant to
Section 6 that is not intended to meet the requirements of Code Section 422, or
that otherwise does not meet such requirements.

 

4



--------------------------------------------------------------------------------

2.25     “Option” means an Award consisting of a right granted to a Participant
pursuant to Section 6 to purchase a specified number of Shares at a specified
price, which Award may be an Incentive Stock Option or a Nonqualified
Stock Option.

2.26     “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan that is granted pursuant to
Section 12.

2.27     “Participant” means any eligible individual as set forth in Section 5
to whom an Award is granted.

2.28     “Performance-Based Compensation” with respect to Covered Employees,
means compensation under an Award that is intended to satisfy the requirements
of Code Section 162(m) for certain performance-based compensation paid to
Covered Employees. Notwithstanding the foregoing, nothing in this Plan shall be
construed to mean that an Award that does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.

2.29     “Performance Measures” means measures, as described in Section 15.2,
upon which performance goals are based and that are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

2.30     “Performance Period” means the period of time during which
pre-established performance goals must be met in order to determine the degree
of payout and/or vesting with respect to an Award.

2.31     “Performance Shares” means an Award granted pursuant to Section 10.

2.32     “Performance Unit” means an Award granted pursuant to Section 11.

2.33     “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a vesting requirement (based on continued
service, the achievement of performance goals or upon the occurrence of other
events as determined by the Committee, in its discretion) as provided in
Sections 8 and 9.

2.34     “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.

2.35     “Plan” means this Total System Services, Inc. 2017 Omnibus Plan, as the
same may be amended from time to time.

2.36     “Restricted Stock” means Shares issued to a Participant that are
subject to an Award granted pursuant to Section 8 and to such restrictions on
transfer, forfeiture conditions and other restrictions or limitations as may be
set forth in this Plan and the applicable Award Agreement.

 

5



--------------------------------------------------------------------------------

2.37    “Restricted Stock Unit” means the right under an Award granted pursuant
to Section 9 to receive at a future time one Share, or the Fair Market Value
thereof, subject to such restrictions on transfer, forfeiture conditions and
other restrictions or limitations as may be set forth in this Plan and the
applicable Award Agreement.

2.38    “Share” means a share of common stock, par value $0.10 per share, of the
Company.

2.39    “Stock Appreciation Right” or “SAR” means the right under an Award
granted pursuant to Section 7 to receive, in cash and/or Shares as determined by
the Committee, an amount equal to the appreciation in value of a specified
number of Shares between the Grant Date of the SAR and its exercise date.

2.40    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, ownership
of more than 50% of the total combined voting power of all classes of stock or
comparable interests.

2.41    “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Subsidiary or Affiliate or with which the
Company or any Subsidiary or Affiliate combines.

2.42    “Termination of Service” means the following:

(a) for an Employee, the date on which the Employee is no longer an Employee;
and

(b) for a Non-employee Director, the date on which the Non-employee Director is
no longer a member of the Board.

With respect to any payment of an Award subject to Code Section 409A, a
Termination of Service shall mean a “separation from service” within the meaning
of Code Section 409A.

3. Administration

3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Section 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company or Subsidiary, and all other interested individuals.
Any action of the Committee shall be valid and effective even if the members of
the Committee at the time of such action are later determined not to have
satisfied all of the criteria for membership in clauses (i), (ii) and (iii) of
Section 2.10.

3.2    Authority of the Committee. Subject to any express limitations set forth
in this Plan, the Committee shall have full and exclusive discretionary power
and authority to take such actions as it deems necessary and advisable with
respect to the administration of this Plan including, but not limited to, the
following:

(a) To determine from time to time which of the persons eligible under this Plan
shall be granted Awards, when and how each Award shall be granted, what type or
combination of types of Awards shall be granted, the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award and the number of
Shares subject to an Award;

 

6



--------------------------------------------------------------------------------

(b) To construe and interpret this Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration;

(c) To correct any defect, omission or inconsistency in this Plan or in an Award
Agreement, in a manner and to the extent it shall deem necessary or expedient to
make this Plan fully effective;

(d) To approve forms of Award Agreements for use under this Plan;

(e) To determine the Fair Market Value of a Share;

(f) To amend any Award Agreement as permitted under this Plan;

(g) To adopt sub-plans and/or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States, to Cash-Based Awards, or to awards to Directors (as contemplated by
Section 16). Such sub-plans and/or special provisions shall be subject to and
consistent with the terms of this Plan, except to the extent the Committee
determines that different terms and conditions are necessary or desirable to
comply with the laws of a jurisdiction other than and outside of the United
States;

(h) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award;

(i) To determine whether Awards will be settled in Shares of common stock, cash
or in any combination thereof;

(j) To determine whether Awards will provide for Dividend Equivalents;

(k) To establish a program whereby Participants designated by the Committee may
reduce compensation otherwise payable in cash in exchange for Awards under this
Plan;

(l) To authorize a program permitting eligible Participants to surrender
outstanding Awards in exchange for newly granted Awards subject to any
applicable shareholder approval requirements set forth in Section 21.1 of this
Plan;

(m) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, restrictions under an insider trading policy and restrictions as to
the use of a specified brokerage firm for such resales or other transfers;

 

7



--------------------------------------------------------------------------------

(n) To waive any restrictions, conditions or limitations imposed on an Award at
the time the Award is granted or at any time thereafter including but not
limited to forfeiture, vesting and treatment of Awards upon a Termination of
Service;

(o) To permit Participants to elect to defer payments of Awards; provided that
any such deferrals shall comply with applicable requirements of the Code,
including Code Section 409A; and

(p) To certify the satisfaction of performance goals for purposes of satisfying
the requirements of Code Section 162(m).

3.3    Delegation. To the extent permitted by law, the Committee may delegate to
one or more of its members or to one or more officers of the Company or any
Subsidiary or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. To the extent permitted by applicable law
and the applicable rules of a stock exchange, the Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Committee: (a) designate Employees to be recipients
of Awards; and (b) determine the size of any such Awards; provided, however,
(i) the Committee shall not delegate such responsibilities to any such officer
for Awards granted to a Non-employee Director, an Employee who is considered a
Covered Employee, or an officer (as defined in Rule 16a-1(f) of the Exchange
Act); (ii) the resolution providing such authorization sets forth the total
number of Awards such officer(s) may grant; and (iii) the officer(s) shall
report periodically to the Committee regarding the nature and scope of the
Awards granted pursuant to the authority delegated.

Section 4. Shares Subject to This Plan and Maximum Awards

4.1    Number of Shares Authorized and Available for Awards. Subject to
adjustment as provided under Section 4.4, the total number of Shares that may be
the subject of Awards and issued under this Plan shall be 15,000,000 Shares.
Such Shares may be authorized and unissued Shares or treasury Shares. Any of the
authorized Shares may be used for any type of Award under this Plan, and any or
all of the Shares may be allocated to Incentive Stock Options. Solely for the
purpose of determining the number of Shares available for Awards under this
Section 4.1, the number of shares available for issuance under this Plan shall
be reduced by one (1.00) Share for every one (1.00) Share granted in respect of
an Award, provided however that in the case of an Award that provides for a
range of potential Share payouts the Committee shall determine the extent to
which the number of Shares available for issuance under this Plan shall be
reduced by Shares granted in respect of such an Award.

4.2    Share Usage. In determining the number of Shares available for grant
under this Plan at any time, the following rules shall apply:

(a) Any Shares subject to an Award granted under this Plan or the Prior Plan
that on or after the Effective Date terminates by expiration, forfeiture,
cancellation or otherwise without the issuance of the Shares (or with the
forfeiture of Shares in connection with a Restricted Stock Award), is settled in
cash in lieu of Shares, or is exchanged with the Committee’s permission, prior
to the issuance of Shares, for an Award not involving Shares shall become
available again for grant under this Plan.

 

8



--------------------------------------------------------------------------------

(b) Any Shares that are withheld by the Company or tendered by a Participant (by
either actual delivery or attestation) on or after the Effective Date (i) to pay
the Exercise Price of an Option granted under this Plan or (ii) to satisfy tax
withholding obligations associated with an Award granted under this Plan, shall
not become available again for grant under this Plan.

(c) Any Shares that were subject to a stock-settled SAR granted under this Plan
that were not issued upon the exercise of such SAR on or after the Effective
Date shall not become available again for grant under this Plan.

(d) Any Shares that were purchased by the Company on the open market with the
proceeds from the exercise of a Stock Option shall not become available again
for grant under this Plan.

(e) Shares subject to Substitute Awards shall not be counted against the share
reserve specified in Section 4.1, nor shall they reduce the Shares authorized
for grant to a Participant in any calendar year.

4.3    Annual Award Limits. Subject to adjustment as set forth in Section 4.4,
the following limits (each an “Annual Award Limit” and, collectively, “Annual
Award Limits”) shall apply to grants of such Awards under this Plan:

(a) The maximum aggregate number of Shares for which Options or SARs may be
granted to any Participant in any calendar year shall be 4,000,000 Shares (for
avoidance of the doubt, this limit applies, in the aggregate, to all Awards
subject to this paragraph (a)).

(b) The maximum aggregate number of Shares that may be subject to Awards of
Restricted Stock, Restricted Stock Units, Performance Shares and Other Stock
Based Awards that are Performance-Based Compensation and granted to any one
Participant in any calendar year shall be 2,000,000 Shares or its cash
equivalent, determined as of the date of payment (for avoidance of doubt, this
limit applies, in the aggregate, to all forms of Awards subject to this
paragraph (b)). The foregoing maximum shall apply to any Performance Period that
is equal to a fiscal year, which maximum shall be adjusted to the corresponding
fraction or multiple of that amount for any Performance Period of a different
duration.

(c) The maximum aggregate amount that may be paid to any Participant in any
calendar year under an Award of Performance Units, Cash-Based Awards or any
other Award that is payable or denominated in cash, in each case that is
Performance-Based Compensation, shall be $6,000,000 determined as of the date of
payout (for avoidance of doubt, this limit applies in the aggregate, to all
forms of Awards subject to this paragraph (c)). The foregoing maximum shall
apply to any Performance Period that is equal to a fiscal year, which maximum
shall be adjusted to the corresponding fraction or multiple of that amount for
any Performance Period of a different duration. To the extent that any form of
Award subject to this Section 4.3(c) is to be settled in Shares, either pursuant
to the discretion of the Committee or an election by the applicable Participant,
compliance with the limit established by this Section 4.3(c) shall be determined
by calculating the dollar value of the Shares to be issued in settlement based
on the Fair Market Value of such Shares as of the applicable vesting date.

 

9



--------------------------------------------------------------------------------

4.4    Adjustments. All Awards shall be subject to the following provisions:

(a) In the event of any equity restructuring (within the meaning of FASB ASC
Topic 718 or any successor provision) that causes the per share value of Shares
to change, such as a stock dividend, stock split, reverse stock split, split up,
spin-off, rights offering or recapitalization through an extraordinary dividend,
the Committee, in order to prevent dilution or enlargement of Participants’
rights under this Plan, shall substitute or adjust, as applicable, (i) the
number and kind of Shares or other securities that may be issued under this Plan
or under particular forms of Award Agreements, (ii) the number and kind of
Shares or other securities subject to outstanding Awards, (iii) the Exercise
Price or Grant Price applicable to outstanding Awards, (iv) the Annual Award
Limits, and (v) other value determinations applicable to outstanding Awards. In
the event of any other change in corporate capitalization (including, but not
limited to, a merger, consolidation, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368), or
any partial or complete liquidation of the Company to the extent such events do
not constitute equity restructurings or business combinations within the meaning
of FASB ASC Topic 718 or any successor provision, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights. In
either case, any such adjustment shall be conclusive and binding for all
purposes of this Plan. Unless otherwise determined by the Committee, the number
of Shares subject to an Award shall always be a whole number.

(b) In addition to the adjustments required and permitted under paragraph
(a) above, the Committee, in its sole discretion, may make such other
adjustments or modifications in the terms of any Awards that it deems
appropriate to reflect any of the events described in Section 4.4(a), including,
but not limited to, (i) modifications of performance goals and changes in the
length of Performance Periods, or (ii) the substitution of other property of
equivalent value (including, without limitation, cash, other securities and
securities of entities other than the Company that agree to such substitution)
for the Shares available under this Plan or the Shares covered by outstanding
Awards, including arranging for the assumption, or replacement with new awards,
of Awards held by Participants, but in either case only to the extent permitted
by Code Section 162(m) with respect to Awards intended to qualify as
Performance-Based Compensation and (iii) in connection with any sale of a
Subsidiary, arranging for the assumption, or replacement with new awards, of
Awards held by Participants employed by the affected Subsidiary by the
Subsidiary or an entity that controls the Subsidiary following the sale of such
Subsidiary.

(c) Any actions taken under section 4.4 shall be subject to compliance with the
rules under Code Sections 409A, 422 and 424, as and where applicable. The
determination of the Committee as to the foregoing adjustments set forth in this
Section 4.4, if any, shall be conclusive and binding on Participants under this
Plan.

4.5    Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such

 

10



--------------------------------------------------------------------------------

acquisition or combination) may be used for Awards under this Plan and shall not
reduce the Shares authorized for grant under this Plan. Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Non-employee Directors prior to such acquisition or combination.

Section 5. Eligibility and Participation

5.1    Eligibility to Receive Awards. Individuals eligible to participate in
this Plan shall be limited to Employees and Non-employee Directors.

5.2    Participation in this Plan. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in this Plan, those individuals to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of any and all terms
permissible by law and the amount of each Award.

5.3    Award Agreements. The Committee shall have the exclusive authority to
determine the terms of an Award Agreement evidencing an Award granted under this
Plan, subject to the provisions herein. The terms of an Award Agreement need not
be uniform among all Participants or among similar types of Awards.

Section 6. Stock Options

6.1    Grant of Options. Subject to the terms and conditions of this Plan,
Options may be granted to Participants covering such number of Shares, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee. Each grant of an Option shall be evidenced by an Award Agreement,
which shall specify whether the Option is in the form of a Nonqualified Stock
Option or an Incentive Stock Option.

6.2    Exercise Price. The Exercise Price for each Option shall be determined by
the Committee and shall be specified in the Award Agreement evidencing such
Option; provided, however, the Exercise Price must be at least equal to 100% of
the Fair Market Value of a Share as of the Option’s Grant Date, except in the
case of Substitute Awards (to the extent consistent with Code Section 409A and,
in the case of Incentive Stock Options, Code Section 424), and subject to
adjustment as provided for under Section 4.4.

6.3    Term of Option. The term of an Option granted to a Participant shall be
determined by the Committee; provided, however, no Option shall be exercisable
later than the tenth anniversary of its Grant Date.

6.4    Exercise of Option. An Option shall be exercisable at such times and be
subject to such restrictions and vesting conditions as the Committee shall in
each instance approve, which terms and restrictions need not be the same for
each grant or for each Participant.

6.5    Payment of Exercise Price. An Option shall be exercised by the delivery
of a notice of exercise to the Company or an agent designated by the Company in
a form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the

 

11



--------------------------------------------------------------------------------

Option is to be exercised, accompanied by full payment for the Shares. Any
Shares issued upon exercise of an Option are subject to the transfer
restrictions set forth in Section 14.3. A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Exercise Price and the payment of applicable withholding taxes. The Exercise
Price of any exercised Option shall be payable to the Company in accordance with
one of the following methods:

(a) In cash or its equivalent,

(b) By tendering (either by actual delivery or by attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Exercise Price (subject to such procedures and conditions as the
Committee may establish),

(c) By a cashless (broker-assisted) exercise,

(d) By authorizing the Company to withhold Shares otherwise issuable upon the
exercise of the Option having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price to the extent approved by the Committee,

(e) By any combination of (a), (b), (c) or (d), or

(f) By any other method approved or accepted by the Committee.

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.

6.6    Special Rules Regarding ISOs. Notwithstanding any provision of this Plan
to the contrary, an Option granted in the form of an ISO to a Participant shall
be subject to the following rules:

(a) An incentive stock option may be granted only to an Employee of the Company
or of any parent or subsidiary corporation (within the meaning of Code
Section 424).

(b) An Option will constitute an Incentive Stock Option only to the extent that
(i) it is so designated in the applicable Award Agreement and (ii) the aggregate
Fair Market Value (determined as of the Option’s Grant Date) of the Shares with
respect to which Incentive Stock Options held by the Participant first become
exercisable in any calendar year (under this Plan and all other plans of the
Company and its Affiliates) does not exceed $100,000. To the extent an Option
granted to a Participant exceeds this limit, the Option shall be treated as a
Nonqualified Stock Option.

(c) No Participant may receive an Incentive Stock Option under this Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the exercise price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option will expire no
later than five years after its Grant Date.

 

12



--------------------------------------------------------------------------------

(d) If an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Code Section 422, such Option shall
thereafter be treated as a Nonqualified Stock Option.

Section 7. Stock Appreciation Rights

7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be granted to Participants in such number, and upon such terms, and at any time
and from time to time as shall be determined by the Committee. Each grant of
SARs shall be evidenced by an Award Agreement.

7.2    Grant Price. The Grant Price for each grant of a SAR shall be determined
by the Committee and shall be specified in the Award Agreement evidencing the
SAR; provided, however, the Grant Price must be at least equal to 100% of the
Fair Market Value of a Share as of the Grant Date, except in the case of
Substitute Awards (to the extent consistent with Code Section 409A), and subject
to adjustment as provided for under Section 4.4.

7.3    Term of SAR. The term of a SAR granted to a Participant shall be
determined by the Committee; provided, however, no SAR shall be exercisable
later than the tenth anniversary of its Grant Date.

7.4    Exercise of SAR. A SAR shall be exercisable at such times and be subject
to such restrictions and vesting conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant.

7.5    Notice of Exercise. A SAR shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.

7.6    Settlement of SARs. Upon the exercise of a SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 7.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price.

(b) The number of Shares with respect to which the SAR is exercised.

Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement. Any Shares issued in payment of a SAR are
subject to the transfer restrictions set forth in Section 14.3.

Section 8. Restricted Stock

8.1    Grant of Restricted Stock. Subject to the terms and conditions of this
Plan, Restricted Stock Awards may be granted to Participants in such number of
Shares, and upon such terms, and at any time and from time to time as shall be
determined by the Committee. Each grant of Restricted Stock shall be evidenced
by an Award Agreement.

 

13



--------------------------------------------------------------------------------

8.2    Nature of Restrictions. Each grant of Restricted Stock may be subject to
a requirement that a Participant pay a stipulated purchase price for each Share
of Restricted Stock, and shall be subject to a Period of Restriction that shall
lapse upon the satisfaction of such vesting conditions as are determined by the
Committee and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:

(a) That the Shares of Restricted Stock may not be transferred in any fashion
prior to their applicable vesting date,

(b) That the Shares of Restricted Stock may vest only to the degree that
specific performance goals are achieved,

(c) That the Shares of Restricted Stock may vest only upon completion of a
specified period of continuous employment or other service and to the degree
that specific performance goals have been achieved, or

(d) That the Shares of Restricted Stock may vest only upon completion of a
specified period of continuous employment or other service.

8.3    Delivery of Shares. Unvested Shares subject to a Restricted Stock Award
shall be evidenced by a book-entry in the name of the Participant with the
Company’s transfer agent or Plan agent or by one or more stock certificates
issued in the name of the Participant. Any such stock certificate shall be
deposited with the Company or its designee, together with an assignment separate
from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry Shares shall be subject to comparable
restrictions and corresponding stop transfer instructions. Upon the vesting of
Shares of Restricted Stock, and the Company’s determination that any necessary
conditions precedent to the release of vested Shares (such as satisfaction of
tax withholding obligations and compliance with applicable legal requirements)
have been satisfied, such vested Shares shall be made available to the
Participant in such manner as may be prescribed or permitted by the Committee.
Such vested Shares are subject to the transfer restrictions set forth in
Section 14.3.

8.4    Voting Rights. As set forth in a Participant’s applicable Award
Agreement, the Committee shall determine the extent to which a Participant
holding Shares of Restricted Stock shall be granted the right to exercise full
voting rights with respect to those Shares.

8.5    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.

 

14



--------------------------------------------------------------------------------

8.6    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Total System Services, Inc. 2017 Omnibus Plan and a Restricted Stock Award
Agreement entered into between the registered owner and Total System Services,
Inc. Copies of such Plan and Agreement are on file in the offices of Total
System Services, Inc., One TSYS Way, Columbus, Georgia 31901.”

Section 9. Restricted Stock Units

9.1    Grant of Restricted Stock Units. Subject to the terms and conditions of
this Plan, Restricted Stock Units may be granted to Participants in such number,
and upon such terms, and at any time and from time to time as shall be
determined by the Committee. A grant of Restricted Stock Units shall not
represent the grant of Shares but shall represent a promise to deliver a
corresponding number of Shares or the value of such number of Shares based upon
the completion of service, performance conditions, or such other terms and
conditions as specified in the applicable Award Agreement over the Period of
Restriction. Each grant of Restricted Stock Units shall be evidenced by an Award
Agreement.

9.2    Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Period of Restriction that shall lapse upon the satisfaction of
such vesting conditions as are determined by the Committee and set forth in an
applicable Award Agreement. Such conditions or restrictions may include, without
limitation, one or more of the following:

(a) That the Restricted Stock Units may not be transferred in any fashion,
subject to Section 14.1,

(b) That the Restricted Stock Units may vest only to the degree that specific
performance goals are achieved,

(c) That the Restricted Stock Units may vest only upon completion of a specified
period of continuous employment or other service and to the degree that specific
performance goals have been achieved, or

(d) That the Restricted Stock Units may vest only upon completion of a specified
period of continuous employment or other service.

9.3    Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder or the Shares subject to any
Restricted Stock Units granted hereunder prior to the issuance of the Shares.

9.4    Settlement and Payment of Restricted Stock Units. Unless otherwise
elected by the Participant as permitted under the Award Agreement, or otherwise
provided for in the Award Agreement, Restricted Stock Units shall be settled
upon the date such Restricted Stock Units vest. Such settlement shall be made in
Shares unless otherwise specified in the Award Agreement. Any Shares issued in
settlement of Restricted Stock Units are subject to the transfer restrictions
set forth in Section 14.3.

 

15



--------------------------------------------------------------------------------

Section 10. Performance Shares

10.1    Grant of Performance Shares. Subject to the terms and conditions of this
Plan, Performance Shares may be granted to Participants in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee. Each grant of Performance Shares shall be evidenced by an Award
Agreement.

10.2    Value of Performance Shares. Each Performance Share shall have a value
equal to the Fair Market Value of a Share on the Grant Date. The Committee shall
set performance goals that, depending on the extent to which they are met over
the specified Performance Period and the satisfaction of applicable
service-based vesting conditions, shall determine the number of Performance
Shares that shall vest, which may be greater than the target number of
Performance Shares granted, and be paid to a Participant.

10.3    Earning of Performance Shares. After the applicable Performance Period
has ended, the number of Performance Shares earned by the Participant for the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made by the Committee.

10.4    Form and Timing of Payment of Performance Shares. The Company shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Shares in the form of Shares unless otherwise
specified in the Award Agreement. Any Shares issued in settlement of Performance
Shares are subject to the transfer restrictions set forth in Section 14.3.

Section 11. Performance Units

11.1    Grant of Performance Units. Subject to the terms and conditions of this
Plan, Performance Units may be granted to a Participant in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee. Each grant of Performance Units shall be evidenced by an Award
Agreement.

11.2    Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee. The
Committee shall set performance goals in its discretion that, depending on the
extent to which they are met over the specified Performance Period and the
satisfaction of applicable service-based vesting conditions, will determine the
number of Performance Units that shall vest (which may be greater than the
target number of Performance Units granted), the settlement value of each
Performance Unit (if variable), and the settlement amount to be paid to the
Participant.

11.3    Earning of Performance Units. After the applicable Performance Period
has ended, the number of Performance Units earned by the Participant over the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made by the Committee.

11.4    Form and Timing of Payment of Performance Units. The Company shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in Shares or in
a combination thereof, as specified in a Participant’s applicable Award
Agreement. Any Shares issued in settlement of Performance Units are subject to
the transfer restrictions set forth in Section 14.3.

 

16



--------------------------------------------------------------------------------

Section 12. Other Stock-Based Awards and Cash-Based Awards

12.1    Grant of Other Stock-Based Awards and Cash-Based Awards.

(a) Subject to the terms and conditions of this Plan, the Committee may grant
Other Stock-Based Awards not otherwise described by the terms of this Plan to a
Participant in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual Shares
to Participants, or payment in cash or otherwise of amounts based on the value
of Shares.

(b) The Committee may grant Cash-Based Awards not otherwise described by the
terms of this Plan to a Participant in such amounts and upon such terms as the
Committee shall determine.

(c) Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement and/or subject to a subplan or special
provisions approved by the Committee.

12.2    Value of Other Stock-Based Awards and Cash-Based Awards.

Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. Each Cash-Based Award shall
specify a payment amount or payment range as determined by the Committee. If the
Committee exercises its discretion to establish performance goals, the number
and/or value of Cash-Based Awards or Other Stock-Based Awards that shall be paid
to the Participant will depend on the extent to which such performance goals are
met and any service-based payment conditions are satisfied.

12.3    Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if
any, with respect to Cash-Based Awards and Other Stock-Based Awards shall be
made in accordance with the terms of the applicable Award Agreement in the form
of cash, Shares or other forms of Awards under this Plan or a combination of
cash, Shares and other forms of Awards. The determination of the form in which
Awards subject to this Section 12 will be paid shall be made by the Committee,
unless the Committee chooses to provide in an applicable Award Agreement that a
Participant may elect, in accordance with such procedures and limitations as the
Committee may specify, the form in which such an Award will be paid. To the
extent any Award subject to this Section 12 is to be paid in other forms of
Awards under this Plan, such Awards issued in payment shall be valued for
purposes of such payment at their Fair Market Value on the Grant Date of such
Awards. If the Committee permits a Participant to elect to receive some or all
of an amount that would otherwise be payable in cash under an Award subject to
this Section 12 in Shares or other forms of Awards, the Committee may also
provide in the applicable Award Agreement that the Fair Market Value of the
Shares or the Grant Date fair value of the other forms of Awards may exceed the
amount of cash that otherwise would have been payable.

 

17



--------------------------------------------------------------------------------

Section 13. Effect of Termination of Service

Each Award Agreement evidencing the grant of an Award shall provide for the
following:

(a)         The extent to which a Participant shall vest in or forfeit such
Award as a result of or following the Participant’s Termination of Service.

(b)         With respect to an Award in the form of an Option or SAR, the extent
to which a Participant shall have the right to exercise the Option or SAR
following the Participant’s Termination of Service.

The foregoing provisions shall be determined by the Committee, shall be included
in each Award Agreement entered into with each Participant, need not be uniform
among all Award Agreements and may reflect distinctions based on the reasons for
termination.

Section 14. Transferability of Awards and Shares

14.1    Transferability of Awards. Except as provided in Section 14.2, Awards
shall not be transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction. No Awards
shall be subject, in whole or in part, to attachment, execution or levy of any
kind; and any purported transfer in violation of this Section 14.1 shall be null
and void. The Committee may establish such procedures as it deems appropriate
for a Participant to designate a beneficiary to whom any amounts payable or
Shares deliverable in the event of, or following, the Participant’s death may be
provided.

14.2    Committee Action. The Committee may, in its discretion, approve a
Participant’s transfer, by gift, of an Award (except in the case of an ISO), on
such terms and conditions as the Committee deems appropriate and to the extent
permissible with Code Section 409A and applicable securities laws, (i) to an
“Immediate Family Member” (as defined below) of the Participant, (ii) to an
inter vivos or testamentary trust in which the Award is to be passed to the
Participant’s designated beneficiaries, or (iii) to a charitable institution.
Any transferee of the Participant’s rights shall succeed and be subject to all
of the terms of the applicable Award Agreement and this Plan, including
restrictions on further transferability, compliance with applicable securities
laws, and providing required investment representations. “Immediate Family
Member” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, a trust in which any of these persons have more than
fifty (50%) percent of the beneficial interest, a foundation in which any of
these persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than fifty
(50%) percent of the voting interests.

14.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under this Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded or under any blue sky or state securities laws applicable to
such Shares.

 

18



--------------------------------------------------------------------------------

Section 15. Performance-Based Compensation and Compliance with Code
Section 162(m)

15.1    Compliance with Section 162(m). Subject to Section 15.5, the provisions
of this Plan are intended to ensure that all Options and SARs granted hereunder
to any Participant who is a Covered Employee at the time of exercise of such
Option or SAR qualify for exemption from the limitation on deductibility imposed
by Code Section 162(m) and that such Options and SARs shall therefore be
considered Performance-Based Compensation and this Plan shall be interpreted and
operated consistent with that intention. The Committee may designate any Award
(other than an Option or SAR) as Performance-Based Compensation upon grant, in
each case based upon a determination that (i) the Participant is designated a
Covered Employee with respect to such Award, and (ii) the Committee wishes such
Award to be subject to this Section 15 and qualify for exemption from the
limitation on deductibility imposed by Code Section 162(m). The Committee shall
have the sole authority to specify which Awards are to be granted in compliance
with this Section 15 and treated as Performance-Based Compensation.

15.2    Performance Measures. The performance goals upon which the grant,
payment or vesting of an Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation are conditioned must be based on one or more
of the following Performance Measures:

(a)   Assets,

(b)   Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment),

(c)   Customer satisfaction,

(d)   Earnings per share,

(e)   Earnings before or after either, or any combination of, interest, taxes,
depreciation, or amortization,

(f)   Economic value added (net operating profit after tax minus the sum of
capital multiplied by the cost of capital),

(g)   Expenses/costs,

(h)   Gross or net earnings or income,

(i)   Gross or net operating margins,

(j)   Gross or net operating profits,

(k)   Gross or net sales or revenues,

(l)   Individual objective performance measures,

(m)  Market share,

 

19



--------------------------------------------------------------------------------

(n)   Net earnings or net income (before or after taxes),

(o)   Number of cardholder, merchant and/or other customer accounts processed or
converted,

(p)   Operating efficiency,

(q)   Productivity ratios and measures,

(r)   Return measures (including, but not limited to, return on assets, total
assets employed, equity, capital, invested capital, sales or revenues),

(s)   Share price (including, but not limited to, growth in share price and
total shareholder return),

(t)   Strategic business objectives (including objective project milestones),

(u)   Successful negotiation or renewal of contracts with new or existing
customers,

(v)   Transactions relating to acquisitions or divestitures,

(w)   Unit volume, or

(x)   Working capital.

Any Performance Measure(s) may, as the Committee, in its sole discretion deems
appropriate, (i) relate to the performance of the Company, any Affiliate or any
Subsidiary as a whole or any business unit, division or segment of the Company,
any Affiliate or any Subsidiary or any combination thereof, (ii) be compared to
the performance of a group of comparator companies, or published or special
index, (iii) be based on change in the Performance Measure over a specified
period of time and such change may be measured based on an arithmetic change
over the specified period (e.g., cumulative change or average change), or
percentage change over the specified period (e.g., cumulative percentage change,
average percentage change or compounded percentage change), (iv) relate to or be
compared to one or more other Performance Measures, or (v) any combination of
the foregoing. To the extent consistent with the requirements of Code
Section 162(m), the Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of performance goals pursuant to
the Performance Measures specified in this Section 15.

With regard to a particular Performance Period, the Committee, in its sole
discretion, shall, within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), determine the length of the Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance-Based Compensation Awards to be issued, and the
Performance Measures that will be used to establish the performance goals.
Following the completion of a Performance Period, the Committee shall review and
certify in writing whether, and to what extent, the performance goals for the
Performance Period have been achieved and, if so, calculate and certify in
writing the amount of the Performance-Based Compensation Awards earned for the
period.

 

20



--------------------------------------------------------------------------------

15.3    Evaluation of Performance. The Committee may provide in any Award
intended to qualify as Performance-Based Compensation that any evaluation of
performance may include or exclude the impact, if any, on reported financial
results of, among other things, any of the following events that occurs during a
Performance Period: (a) asset write-downs, (b) litigation, claims, judgments or
settlements, (c) changes in tax laws, accounting principles or other laws or
provisions, (d) reorganization or restructuring programs, (e) acquisitions or
divestitures, (f) foreign exchange gains and losses or (g) gains and losses that
are treated as unusual in nature or infrequent in their occurrence and which are
disclosed in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders.
Such inclusions or exclusions shall be prescribed in a form and at a time that
meets the requirements of Code Section 162(m) for qualification of the Award as
Performance-Based Compensation unless the Committee exercises its discretion
pursuant to Section 15.5 that such Award not satisfy the requirements of Code
Section 162(m).

15.4    Adjustment of Performance-Based Compensation. The Committee shall have
no discretion to increase the amount payable pursuant to Awards that are
intended to qualify as Performance-Based Compensation beyond the amount that
would otherwise be payable upon attainment of the applicable performance
goal(s). The Committee shall, however, retain the discretion to decrease the
amount payable pursuant to such Awards below the amount that would otherwise be
payable upon attainment of the applicable performance goal(s), either on a
formula or discretionary basis or any combination, as the Committee determines,
in its sole discretion.

15.5    Committee Discretion. In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures or permit flexibility with respect to the terms of any Award or Awards
to be treated as Performance-Based Compensation without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that are not
intended to qualify as Performance-Based Compensation, the Committee may make
such grants without satisfying the requirements of Code Section 162(m) and base
vesting on Performance Measures other than those set forth in Section 15.2.

15.6    Code Section 162(m). To the extent the Committee issues any Award that
is intended to be exempt from the deduction limitation of Code Section 162(m),
the Committee may, without shareholder or grantee approval, amend this Plan or
the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Code Section 162(m) required to preserve the Company’s federal income tax
deduction for compensation paid pursuant to any such Award.

Section 16. Non-employee Director Awards

16.1    Awards to Non-employee Directors. The Board shall approve all Awards to
Non-employee Directors. The terms and conditions of any grant of any Award to a
Non-employee Director shall be set forth in an Award Agreement.

 

21



--------------------------------------------------------------------------------

16.2     Awards in Lieu of Fees. The Board may permit a Non-employee Director
the opportunity to receive an Award in lieu of payment of all or a portion of
future director fees (including but not limited to cash retainer fees and
meeting fees) or other type of Awards pursuant to such terms and conditions as
the Board may prescribe and set forth in an applicable sub-plan or Award
Agreement. If the Board permits a Participant to elect to receive payment of all
or a portion of future director fees that would otherwise be payable in cash in
the form of an Award, the Board may also provide in the applicable Award
Agreement that the Grant Date fair value of the Award may exceed the amount of
cash that otherwise would have been payable.

16.3     Annual Award Limit. Equity-based Awards granted to Non-employee
Directors shall be subject to the following limitations:

(a)         Subject to paragraphs (b) and (c) below, the maximum aggregate fair
value as of the Grant Date of equity-based Awards granted to any Non-employee
Director during any calendar year shall not exceed $400,000, with fair value
determined under applicable accounting standards (“Annual Non-employee Director
Award Limit”).

(b)         The Annual Non-employee Director Award Limit shall be increased to
$600,000 for any Non-employee Director who serves as Chairman of the Board or
Lead Director.

(c)         The Annual Non-employee Director Award Limit shall be increased to
$600,000 for any Non-employee Director for the year in which the Non-employee
Director is first appointed or elected to the Board.

For the avoidance of doubt, the annual award limit set forth in this
Section 16.3 shall solely apply to Awards granted under this Plan and shall not
apply to Shares or Share equivalents granted to a Non-employee Director in lieu
of all or any portion of such Non-employee Director’s cash-based director fees.

Section 17. Effect of a Change in Control

17.1     Default Vesting Provisions. Unless otherwise provided for in an Award
Agreement, and except to the extent that an Award meeting the requirements of
Section 17.2(a) (a “Replacement Award”) is provided to the Participant pursuant
to Section 4.4 to replace an existing Award (the “Replaced Award”), upon a
Change in Control, all then-outstanding Awards shall vest in accordance with
paragraphs (a), (b) and (c) below.

(a)         Outstanding Options and SARs. Upon a Change in Control, a
Participant’s then-outstanding Options and SARs that are not vested shall
immediately become fully vested (and, to the extent applicable, all performance
conditions shall be deemed satisfied at target performance) and, subject to
Section 17.3, exercisable over the exercise period set forth in the applicable
Award Agreement.

(b)         Outstanding Awards, other than Options and SARs, Subject Solely to a
Service Condition. Upon a Change in Control, subject to Section 17.3, a
Participant’s then-outstanding Awards, other than Options and SARs, that are not
vested and as to which vesting depends solely on the satisfaction of a service
obligation by the Participant to the Company or any Subsidiary shall become
fully vested and shall be settled in cash, Shares or a combination thereof as
provided for under the applicable Award Agreement within thirty (30) days
following such Change in Control (except to the extent that settlement of the
Award must be made pursuant to its original schedule in order to comply with
Code Section 409A).

 

22



--------------------------------------------------------------------------------

(c)         Outstanding Awards, other than Options and SARs, Subject to a
Performance Condition. Upon a Change in Control, subject to Section 17.3, a
Participant’s then-outstanding Awards, other than Options and SARs, that are not
vested and as to which vesting depends upon the satisfaction of one or more
performance conditions shall immediately vest and all performance conditions
shall be deemed satisfied as if target performance was achieved and shall be
settled pro rata, based on the proportion of the applicable performance period
that lapsed through the date of the Change of Control, in cash, Shares or a
combination thereof as provided for under the applicable Award Agreement within
thirty (30) days following such Change in Control (except to the extent that
settlement of the Award must be made pursuant to its original schedule in order
to comply with Code Section 409A); notwithstanding that the applicable
performance period, retention period or other restrictions and conditions have
not been completed or satisfied.

17.2        Definition of Replacement Award.

(a)         An Award shall meet the conditions of this Section 17.2(a) (and
hence qualify as a Replacement Award) if: (i) it is of the same type as the
Replaced Award (or, it is of a different type as the Replaced Award, provided
that the Committee, as constituted immediately prior to the Change in Control,
finds such type acceptable); (ii) it has an intrinsic value at least equal to
the value of the Replaced Award; (iii) it relates to publicly traded equity
securities of the Company or its successor in the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control; (iv) its terms and conditions comply with Section 17.2(b); and
(v) its other terms and conditions are not less favorable to the holder of the
Award than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 17.2(a) are satisfied shall be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.
Without limiting the generality of the foregoing, the Committee may determine
the value of Awards and Replacement Awards that are stock options or stock
appreciation rights by reference to either their intrinsic value or their fair
value.

(b)         Upon an involuntary termination of service of a Participant (i) by
the Company other than for Cause, or (ii) to the extent specifically permitted
in the Participant’s Award Agreement, a termination by the Participant for “good
reason” (as defined in the Participant’s Award Agreement, change of control
agreement or employment agreement, as applicable), in either case occurring
within two years following the Change in Control, unless otherwise specified in
the award agreement and approved by the Committee as constituted prior to the
Change in Control, all Replacement Awards held by the Participant shall become
fully vested and free of restrictions and, in the case of Replacement Awards in
the form of (x) stock options or stock appreciation rights shall be fully
exercisable, (y) performance-based Awards shall be deemed to be satisfied at
target level performance and paid pro rata (based upon the proportion of the
applicable performance period that has lapsed through the date of the
Participant’s involuntary termination of service) upon or within 60 days of such
termination of service, or (z) service-based Awards (other than stock options or
stock appreciation rights) shall be paid upon or within

 

23



--------------------------------------------------------------------------------

60 days of such termination of service. Notwithstanding the foregoing, with
respect to any Award that is considered deferred compensation subject to Code
Section 409A, settlement of such Award shall be made pursuant to its original
schedule if necessary to comply with Code Section 409A.

For purposes of this Section 17.2(b), “Cause” shall mean:

If the Participant is a party to an employment, service or change in control
agreement with the Company or its Affiliates and such agreement provides for a
definition of Cause, the definition contained therein, or if no such agreement
exists, or if such agreement does not define Cause, (1) the commission of, or
plea of guilty or no contest to, a felony or a crime involving moral turpitude
or the commission of any other act involving willful malfeasance or material
fiduciary breach with respect to the Company or an Affiliate; (2) conduct that
results in or is reasonably likely to result in harm to the reputation or
business of the Company or any of its Affiliates; (3) gross negligence or
willful misconduct with respect to the Company or an Affiliate; (4) the willful
and continued failure to perform substantially the Participant’s duties with the
Company or one of its Affiliates; or (5) a material violation of state or
federal securities laws.

17.3 Cashout of Awards.

(a)         Unless otherwise provided for in an Award Agreement, in the event of
a Change in Control, with respect to any outstanding Option or Stock
Appreciation Right, the Committee shall have discretion to cause a cash payment
to be made to the person who then holds such Option or Stock Appreciation Right,
in lieu of the right to exercise such Option or Stock Appreciation Right or any
portion thereof. In the event the Committee exercises its discretion to cause
such cash payment to be made, the amount of such cash payment shall be equal to
the amount by which (i) the aggregate fair market value (on the date of the
Change in Control) of the Shares that are subject to such Option or Stock
Appreciation Right exceeds (ii) the aggregate Exercise Price or Grant Price (as
applicable) of such Shares under such Option or Stock Appreciation Right. If the
aggregate fair market value (on the date of the Change in Control) of the Shares
that are subject to such Option or Stock Appreciation Right is less than the
aggregate Exercise Price or Grant Price (as applicable) of such Shares under
such Option or Stock Appreciation Right, such Option or Stock Appreciation Right
shall be cancelled without any payment.

(b)         Unless otherwise provided for in an Award Agreement, in the event of
a Change in Control, with respect to an Award (other than an Option or Stock
Appreciation Right) that would otherwise be payable in Common Shares, the
Committee shall have discretion to cause the payment of such Award to be made in
cash instead of Shares. In the event the Committee exercises its discretion to
cause such cash payment to be made, the amount of such cash payment shall be
equal to the aggregate fair market value, on the date of the Change in Control,
of the Shares that would otherwise then be payable under such Award.

Section 18. Dividends and Dividend Equivalents

18.1     Payment of Dividends on Restricted Stock. With respect to an Award of
Restricted Stock, the Committee may grant or limit the right of a Participant to
receive dividends declared on Shares that are subject to such Award to the
extent the Award is not yet vested. If the Committee grants the right of a
Participant to receive dividends declared on Shares subject

 

24



--------------------------------------------------------------------------------

to an unvested Award of Restricted Stock, then such dividends shall be paid to
the Participant as of the applicable dividend payment dates or such other dates
as determined by the Committee and set forth in the applicable Award Agreement;
provided however, that in the case of an Award of Restricted Stock as to which
vesting depends upon the satisfaction of one or more performance conditions,
such dividends shall be subject to the same performance conditions and service
conditions, as applicable, as the underlying Award. Dividends shall be paid in
cash or reinvested in additional Shares or Awards by such formula and at such
time and subject to such limitations as may be determined by the Committee.

18.2     Payment of Dividend Equivalents on Awards Other than Options, SARs and
Restricted Stock. Except for Options, SARs and Restricted Stock, the Committee
may grant Dividend Equivalents on the units or other Share equivalents subject
to an Award based on the dividends actually declared and paid on outstanding
Shares. The terms of any Dividend Equivalents will be as set forth in the
applicable Award Agreement, including the time and form of payment and whether
such Dividend Equivalents will be credited with interest or deemed to be
reinvested in additional units or Share equivalents. Dividend Equivalents
payable with respect to the unvested portion of an Award whose vesting depends
upon the satisfaction of one or more performance conditions shall be subject to
the same performance conditions and service conditions, as applicable, as the
underlying Award.

Section 19. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing,
including electronically, with the Company during the Participant’s lifetime. In
the absence of any such beneficiary designation, benefits remaining unpaid or
rights remaining unexercised at the Participant’s death shall be paid to or
exercised by the Participant’s executor, administrator or legal representative.

Section 20. Rights of Participants

20.1     Employment. Nothing in this Plan or an Award Agreement shall
(a) interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment with the Company or any
Subsidiary or Affiliate at any time or for any reason not prohibited by law or
(b) confer upon any Participant any right to continue his employment or service
as a Director for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company or any Subsidiary or Affiliate and, accordingly, subject to Sections
3 and 21, this Plan and the benefits hereunder may be amended or terminated at
any time in the sole and exclusive discretion of the Board or Committee without
giving rise to any liability on the part of the Company, any Subsidiary, any
Affiliate, the Committee or the Board.

20.2     Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

 

25



--------------------------------------------------------------------------------

20.3     Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

Section 21. Amendment and Termination

21.1    Amendment and Termination of this Plan and Awards.

(a) Subject to subparagraphs (b) and (c) of this Section 21.1 and Section 21.3
of this Plan, the Board may at any time amend, suspend or terminate this Plan,
and the Board or Committee may at any time amend, suspend or terminate any
outstanding Award Agreement.

(b) Without the prior approval of the Company’s shareholders and except as
provided for in Section 4.4, no Option or SAR Award may be (i) amended to reduce
the Exercise Price or the Grant Price thereof, as applicable; (ii) cancelled in
exchange for the grant of any new Option or SAR with a lower Exercise Price or
Grant Price, as applicable; or (iii) cancelled in exchange for cash, other
property or the grant of any new Award at a time when the Exercise Price of the
Option or the Grant Price of the SAR is greater than the current Fair Market
Value of a Share.

(c) Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations, or
applicable U.S. federal laws or regulations.

21.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.

(a) Except as may be limited by Code Section 162(m) with respect to Awards
intended to qualify as Performance-Based Compensation, the Committee may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.

(b) Any subplan may provide that the Committee or its authorized delegate shall
retain the discretion to decrease the amount payable pursuant to a Cash-Based
Award granted under such subplan below the amount that would otherwise be
payable upon attainment of the applicable performance goal(s) over a Performance
Period that does not exceed a term of one (1) year, either on a formula or
discretionary basis or any combination, as the Committee or its authorized
delegate determines is appropriate.

(c) The determination of the Committee (or its authorized delegate, if
applicable) as to any adjustments made pursuant to subparagraphs (a) and
(b) above shall be conclusive and binding on Participants under this Plan. By
accepting an Award under this Plan, a Participant agrees to any adjustment to
the Award made pursuant to this Section 21.2 without further consideration or
action.

 

26



--------------------------------------------------------------------------------

21.3     Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 21.2 and 21.4, no termination or
amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

21.4     Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Board may amend this Plan and the Board or the
Committee may amend an Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming this
Plan or an Award Agreement to (i) any law relating to plans of this or similar
nature (including, but not limited to Code Section 409A), and to the
administrative regulations and rulings promulgated thereunder, (ii) any
applicable stock exchange requirements and (iii) any compensation recoupment
policy adopted by the Company. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 21.4 to this
Plan and any Award without further consideration or action.

21.5     Deferred Compensation. It is the intention of the Company that no Award
be deferred compensation subject to Code Section 409A unless and to the extent
that the Committee specifically determines otherwise. The terms and conditions
governing any Awards that the Committee determines will be subject to Code
Section 409A, including any rules for payment, including elective or mandatory
deferral of the payment or delivery of cash or Shares pursuant thereto, and any
rules regarding treatment of such Awards in the event of a Change in Control,
shall be set forth in the applicable Award Agreement and shall be intended to
comply in all respects with Code Section 409A, and this Plan, and the terms and
conditions of such Awards shall be interpreted and administered accordingly. The
Committee shall not extend the period to exercise an Option or Stock
Appreciation Right to the extent that such extension would cause the Option or
Stock Appreciation Right to become subject to Code Section 409A. Unless the
Committee provides otherwise in an Award Agreement, each Restricted Stock Unit,
Performance Unit, Performance Share, Cash-Based Award and/or Other Stock-Based
Award shall be paid in full to the Participant no later than the fifteenth day
of the third month after the end of the first calendar year in which such Award
is no longer subject to a “substantial risk of forfeiture” within the meaning of
Code Section 409A. If the Committee provides in an Award Agreement that a
Restricted Stock Unit, Performance Unit, Performance Share, Cash-Based Award or
Other Stock-Based Award is intended to be subject to Code Section 409A, the
Award Agreement shall include terms that are intended to comply in all respects
with Code Section 409A. No Dividend Equivalents shall relate to Shares
underlying an Option or SAR unless such Dividend Equivalent rights are
explicitly set forth as a separate arrangement and do not cause any such Option
or SAR to be subject to Code Section 409A.

Section 22. General Provisions

22.1    Forfeiture Events.

(a) In addition to the forfeiture events specified in paragraph (b) below, the
Committee may specify in an Award Agreement that the Participant’s rights,
payments and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable treatment of an Award.

 

27



--------------------------------------------------------------------------------

(b) Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any law, government regulation or stock exchange
listing requirement will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement) and
the Committee, in its sole and exclusive discretion, may require that any
Participant reimburse the Company all or part of the amount of any payment in
settlement of any Award granted hereunder.

22.2     Tax Withholding.

(a) Tax Withholding Generally. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy applicable federal, state and local tax withholding
requirements, domestic or foreign, with respect to any taxable event arising as
a result of the grant, vesting, exercise or settlement of an Award to the
Participant under this Plan.

(b) Share Withholding. Unless otherwise required by the Committee, the Company
may withhold, or permit a Participant to elect to have withheld from a “Share
Payment” the number of Shares having a Fair Market Value equal to the minimum
statutory withholding requirements but in no event shall the Participant be
allowed to elect for such withholding to exceed the minimum statutory
withholding requirements. Notwithstanding the immediately preceding sentence,
the Company, in its discretion, may withhold Shares or permit a Participant to
elect to have withheld from a Share Payment, the number of Shares having a Fair
Market Value up to, but not in excess of, the maximum statutory withholding
requirements, provided that withholding Shares with a Fair Market Value in
excess of the minimum statutory withholding requirements will not result in an
Award otherwise classified as an equity award under ASC Topic 718 or any
successor provision to be classified as a liability award under ASC Topic 718 or
any successor provision). The term Share Payment shall mean the issuance or
delivery of Shares upon the grant, vesting, exercise or settlement of an Award,
as the case may be.

22.3     Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

22.4     Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

22.5     Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

22.6     Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. It is the intent of the Company that this Plan
satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3, as promulgated under Section 16 of the Exchange Act,
so that Participants will be entitled to the benefit of Rule 16b-3 (or any
successor provisions) and will not be subject to short-swing liability under
Section 16 of the Exchange Act. If any provision of this Plan would conflict
with this intent, such provision to the extent possible shall be interpreted
and/or deemed amended so as to avoid such conflict.

 

28



--------------------------------------------------------------------------------

22.7     Delivery of Shares. The Company shall have no obligation to issue or
deliver Shares under this Plan prior to:

(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

22.8     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or deliver such Shares as to which such requisite
authority shall not have been obtained.

22.9     Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

22.10  Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any Subsidiaries or Affiliates operate
or have Employees or Directors, the Committee, in its sole discretion, shall
have the power and authority to:

(a) Determine which Subsidiaries and Affiliates shall be covered by this Plan;

(b) Determine which Employees or Directors outside the United States are
eligible to participate in this Plan;

(c) Modify the terms and conditions of any Award granted to Employees or
Directors outside the United States to comply with applicable foreign laws;

(d) Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 22.10 by the Committee shall be attached to this Plan document as
appendices; and

(e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

29



--------------------------------------------------------------------------------

22.11  Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

22.12  Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary or Affiliate under this Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company or the Subsidiary or the Affiliate, as the case may be. All payments to
be made hereunder shall be paid from the general funds of the Company, or the
Subsidiary or the Affiliate, as the case may be, and no special or separate fund
shall be established, and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in this Plan.

22.13  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

22.14  Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

22.15  Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

22.16  No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or Affiliate’s right or power to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or Affiliate to take any action that such entity
deems to be necessary or appropriate.

22.17  Governing Law. This Plan and each Award Agreement shall be governed by
the laws of the state of Georgia excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Georgia to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.

 

30



--------------------------------------------------------------------------------

22.18  Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to this Plan or
any Award thereunder (including without limitation, prospectuses required by the
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements) and (ii) permit Participant’s to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.

22.19  No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of this Plan to the contrary, the Company, Affiliates,
Subsidiaries, the Board and the Committee neither represent nor warrant the tax
treatment under any federal, state, local or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under this Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.

22.20  Indemnification. Subject to requirements of the laws of the state of
Georgia, each individual who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer of the Company or other person
to whom authority was delegated in accordance with Section 3, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability or expense is a result of his/her own willful
misconduct or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

22.21  Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

22.22  Right of Offset. The Company and its Affiliates shall have the right to
offset against the obligations to make payment or issue any Shares to any
Participant under this Plan, any outstanding amounts (including travel and
entertainment advance balances, loans, tax withholding amounts paid by the
employer or amounts repayable to the Company or Affiliate pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to the Company or an Affiliate and any amounts the Committee otherwise
deems appropriate pursuant to any tax equalization policy or agreement.

 

31